Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1:
Page 2 line 3, “wherein a first curved plate” has been changed to --wherein said first curved plate--.
Page 2 line 9, “wherein a second curved plate” has been changed to --wherein said second curved plate--.

Claim 5:
Line 2, “adopted” has been changed to --adapted--.

Claim 7:
Page 2 line 6, “wherein a first curved plate” has been changed to --wherein said first curved plate--.
Page 2 line 12, “wherein a second curved plate” has been changed to --wherein said second curved plate--.

Claim 11:
Line 2, “adopted” has been changed to --adapted--.

Claim 13:
Page 2 line 17, “wherein a first curved plate” has been changed to --wherein said first curved plate--.
Page 3 line 1, “wherein a second curved plate” has been changed to --wherein said second curved plate--.

Claim 17:
Line 2, “adopted” has been changed to --adapted--.

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 7, and 13, US 9,731,159 (Reynolds et al.) is the closest prior art of record. Reynolds teaches an analogous weightlifting bar handle comprising a first curved portion, i.e., half cylinder inserts 108, to accommodate a barbell handle of a first diameter (see FIG. 11 below) and a second curved portion to accommodate a barbell handle of a second diameter larger than the first diameter (see FIG. 13 below, Col 7:24-45). However, Reynolds et al. fails to disclose a first side plate including: a first curved edge; wherein said first curved edge is sized and shaped to accommodate a weightlifting bar of a first diameter; and two spaced second curved edges; wherein said two spaced second curved edges define a circular shape that is sized and shaped to accommodate a weightlifting bar of a second diameter; wherein said first curved edge is spaced from said two spaced second curved edges; and wherein said second diameter is larger than said first diameter; a second side plate including: a first curved edge; wherein said first curved edge is sized and shaped to accommodate a weightlifting bar of said first diameter; wherein said second side plate is spaced from said first side plate; wherein said first curved edge of said first side plate and said first curved edge of said second side plate form a first weightlifting bar connector portion; a first curved plate including: a first set screw aperture; wherein said first curved plate is connected to a first of said two spaced second curved edges; and wherein said first curved plate is connected between said first and second side plates; a second curved plate including: a second set screw aperture; wherein said second curved plate is connected to a second of said two spaced second curved edges; and wherein said second curved plate is connected between said first and second side plates and is spaced from said first curved plate; wherein said first curved plate and said second curved plate form a second weightlifting bar connector portion; wherein said second weightlifting bar connector portion has a diameter that is larger than said first weightlifting bar connector portion; a first grip; wherein said first grip is connected between said first and second plates; and wherein said first grip is spaced from said first and second weightlifting bar connector portions; a second grip; wherein said second grip is connected between said first and second plates and is spaced from said first grip; and wherein said second grip is spaced from said first and second weightlifting bar connector portions; wherein said first and second grips are sized, shaped, positioned, and adapted such that a user can grip one or both of said first and second grips at the same time and manipulate an attached weightlifting bar; a first set screw; wherein said first set screw is removably and adjustably placed within said first set screw aperture of said first curved plate, and is adapted to adjustably extend into said first weightlifting bar connector portion, to thereby releasably hold a weightlifting bar within said first weightlifting bar connector portion; and a second set screw; wherein said second set screw is removably and adjustably placed within said second set screw aperture of said second curved plate, and is adapted to adjustably extend into said second weightlifting bar connector portion, to thereby releasably hold a weightlifting bar within said second weightlifting bar connector portion; wherein said improved weightlifting bar handle can be releasably attached to weightlifting bars of varying diameters; and wherein said improved weightlifting bar handle can be gripped by either one hand of a user or both hands of a user. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Reynolds et al. to arrive at any of the claimed inventions.

    PNG
    media_image1.png
    824
    275
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    850
    294
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661. The examiner can normally be reached Monday-Friday 9am-2pm and 5pm-8pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Joshua Lee/            Primary Examiner, Art Unit 3784